Exhibit 99.1 FOR IMMEDIATE RELEASE: November 23, 2010 Marathon PGM Corporation Obtains Court Approval of Arrangement with Stillwater Mining Company TORONTO, ONTARIO and BILLINGS, MONTANA – Marathon PGM Corporation (TSX : MAR) (“Marathon PGM”) and Stillwater Mining Company (NYSE: SWC) (“Stillwater”) jointly announced today that Marathon PGM obtained court approval of the plan of arrangement transaction with Stillwater on November 19, 2010. Stillwater has received notice that the federal Minister of Industry did not complete his consideration of Stillwater's application in connection with its proposed acquisition of Marathon PGM within the initial 45 day period stipulated under the Investment Canada Act which expired on November 19, 2010. The notice indicated that the Minister will complete his review by December 19, 2010, or within such further period as may be mutually agreed between Stillwater and Industry Canada. As previously announced, if approval is obtained prior to December 21, 2010, the arrangement is expected to close in the fourth quarter of this year. About Stillwater: Stillwater Mining Company is the only U.S. producer of palladium and platinum and is the largest primary producer of platinum group metals outside of the Republic of South Africa and the Russian Federation. The company's shares are traded on the New York Stock Exchange under the symbol SWC. Information on Stillwater can be found at its website: www.stillwatermining.com. About Marathon PGM: In September 2010, Stillwater Mining Company and Marathon PGM announced an acquisition agreement with Stillwater acquiring Marathon’s platinum group assets and Marathon spinning out its gold assets to its subsidiary Marathon Gold Corporation. After the spin out, the Valentine Lake Gold Project will be the main focus of resource development while the Finger Pond and Baie Verte Projects will be exploration properties of Marathon Gold. Information on Marathon can be found at its website: www.marathonpgm.com. Stillwater Investor Relations contact: Gregory Wing Tel: +1.406.373.8706 gwing@stillwatermining.com For more information on Marathon PGM Corp, please contact: David Leng, P.Geo. Tel: +1.416.849.3432 Fax: +1.416.861.1925 dleng@marathonpgm.com CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This news release contains certain "forward-looking statements" within the meaning of Section 21E of the United States Securities Exchange Act of 1934, as amended, and “forward-looking information” within the meaning of applicable Canadian securities laws. Forward-looking statements and forward-looking information are frequently characterized by words such as "plan," "expect," "project," "intend," "believe," "anticipate", "estimate" and other similar words, or statements that certain events or conditions "may" or "will" occur. Forward-looking statements and forward-looking information in this news release include statements with respect to the completion of the private placement, the completion of the Transaction, the receipt of all necessary regulatory approvals, future production for Stillwater, future production, cash operating costs, and capital expenditures at the Marathon Project and receipt of shareholder and court approvals. Forward-looking statements are based on certain assumptions, opinions and estimates of management at the date the statements are made, and are subject to a variety of risks and uncertainties that could cause actual events or results to differ materially from those projected in the forward-looking statements. The assumptions include that contracted parties provide goods and/or services on the agreed timeframes, that no labour shortages or delays are incurred, that no material adverse change occurs to either Marathon or Stillwater, that court and that other regulatory approvals are received in a timely manner. Factors that could cause the forward-looking statements and forward-looking information to differ materially in actuality include the failure of contracted parties to perform as contracted and the failure of equipment. The Company undertakes no obligation to update forward-looking statements if circumstances or management's estimates or opinions should change. The reader is cautioned not to place undue reliance on forward-looking statements. Readers are advised that National Instrument 43-101 of the Canadian Securities Administrators requires that each category of mineral reserves and mineral resources be reported separately. Readers should refer to the annual information form of Marathon for the year ended December 31, 2009, and other continuous disclosure documents filed by Marathon since January 1, 2010 available at www.sedar.com for this detailed information, which is subject to the qualifications and notes set forth therein.
